               Case 2:19-cv-00260-JCC Document 20 Filed 02/09/21 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    GARY JOHNSON, JR., an individual; and,               CASE NO. C19-0260-JCC
      ERICK NATIVIDAD, an individual,
10
                                                           MINUTE ORDER
11                           Plaintiffs,
              v.
12
      STATE FARM FIRE AND CASUALTY
13    COMPANY, a foreign insurance company,
14                           Defendant.
15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the parties’ stipulated motion to extend the expert
19   disclosure deadline (Dkt. No. 19.) Having considered the motion and the relevant record, the
20   Court DENIES the motion without prejudice.
21          In April 2019, the Court issued the original scheduling order in this matter setting trial for
22   April 27, 2020 and the discovery deadline for 120 days before trial. (Dkt. No. 9 at 1.) Upon the
23   parties’ motion, the Court continued trial and the discovery deadline twice, ultimately setting
24   trial for May 10, 2021 and the discovery deadline for January 4, 2021. (Dkt. Nos. 14, 18.) The
25   parties apparently understand the expert disclosure deadline to be today, February 9, 2021, and
26   seek an extension until March 11, 2021. (Dkt. No. 19 at 1.) The parties’ calculation of the expert

     MINUTE ORDER
     C19-0260-JCC
     PAGE - 1
               Case 2:19-cv-00260-JCC Document 20 Filed 02/09/21 Page 2 of 2




 1   disclosure deadline appears to be based on the default deadline of 90 days before trial in Federal

 2   Rule of Civil Procedure 26(a)(2)(D)(i). However, that rule applies only “[a]bsent a stipulation or

 3   a court order” setting a different deadline. (Id.) Here, the parties stipulated to, and the Court

 4   ordered, discovery to be completed by January 4, 2021. (Dkt. No. 18 at 1.) Therefore, as set forth

 5   on the Court’s chambers procedures website, all discovery—including expert discovery—should

 6   have been completed by January 4, 2021. See https://www.wawd.uscourts.gov/judges/

 7   coughenour-procedures#coughenour5.

 8          The parties’ stipulated motion also suffers from a more fundamental defect: “A schedule
 9   may be modified only for good cause,” Fed. R. Civ. P. 16(b)(4), and the parties do not explain
10   why there is good cause to extend the deadline here. They simply request the Court continue the
11   deadline without offering any reason—good or otherwise—for doing so. This does not suffice.
12   See W.D. Wash. Local Civ. R. 16(b)(6) (“Mere failure to complete discovery within the time
13   allowed does not constitute good cause for an extension or continuance.”).
14          Finally, the parties’ proposed March 11, 2021 expert disclosure deadline is several weeks
15   after the deadline for filing Daubert motions. See W.D. Wash. Local Civ. R. 16(b)(4) (Daubert
16   motions must be filed by the dispositive motions deadline). The parties do not address whether
17   the Court should extend that deadline, and if so, whether the Court should continue trial.
18          For the foregoing reasons, the parties’ stipulated motion to continue the expert disclosure

19   deadline is DENIED without prejudice. If the parties wish to continue the deadline, they may

20   renew their request in a properly supported motion.

21          DATED this 9th day of February 2021.

22                                                            William M. McCool
                                                              Clerk of Court
23
                                                              s/Paula McNabb
24
                                                              Deputy Clerk
25

26


     MINUTE ORDER
     C19-0260-JCC
     PAGE - 2
